DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Hehn et al. (US 2021/0168496 A1) in view of Lienkamp et al. (DE 102004045690 A1).
As to claim 1, Hehn discloses a driving assistance system comprising: a plurality of vehicles (para. 0004, microphones of multiple cars) on which a plurality of microphones is mounted respectively; and a server (para. 0007, 0025 and 0037, network server, cloud/backend server) having an acquisition unit configured to acquire 
As to claim 2, Lienkamp further teaches the acquisition unit further acquires vehicle speed information of the vehicles (para. 0021-0022); and the estimation unit estimates relative speeds between the vehicles and the one or more sound sources based on the sound signals, the position information, and the vehicle speed information (para. 0021-0022). 
As to claim 3, Henh further discloses generate a map of a surrounding environment where the vehicles travel based on the sound signals, the position information (Fig. 2), and Lienkamp teaches estimate a position (Claim 1 and 14) of one or more sound sources based on the sound signals and the position information. .
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hehn and Lienkamp, as applied to claim 1 above, further in view of Reiff et al. (US 2017/0096138 A1).
As to claim 4, Hehn and Lienkamp do not explicitly disclose slowing down controller configured to calculate a probability that any one of the one or more sound sources approaches any one of the vehicles and slow down the vehicle when the probability is equal to or larger than a threshold value. However, Reiff teaches a slowing down controller configured to calculate a probability (Claim 1) that any one of the one or more sound sources approaches any one of the vehicles and slow down (para. 0047, slow down)the vehicle when the probability is equal to or larger than a threshold value (Claim 1, high probability). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognized the desirability and advantages of modify Hehn and Lienkamp with Reiff’s teaching of slow down the vehicle when the probability is equal to or larger than a threshold value, to prevent collision between vehicle and the sound source.
As to claim 5, Reiff further teaches the slowing down controller calculates the probability based on at least one of the sound signals (Claim 1, and para. 0047), the number of vehicles under slowing down control among the vehicles, a history that the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ce Li Li whose telephone number is (571)270-5564.  The examiner can normally be reached on M-F, 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


CE LI . LI
Examiner
Art Unit 3661



/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661